 
 
I 
111th CONGRESS
1st Session
H. R. 2880 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2009 
Ms. Pingree of Maine (for herself, Mr. Shuler, Mr. Schrader, Mr. Hodes, and Mr. Michaud) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Secretary of Agriculture to establish a carbon incentives program to achieve supplemental greenhouse gas emissions reductions on private agricultural and forestland of the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Buy American Carbon Incentives Program Act of 2009.  
2.DefinitionsIn this Act: 
(1)Avoided conversion agreementThe term avoided conversion agreement means a permanent conservation easement covering eligible land enrolled under a climate mitigation contract providing that the eligible land covered will not be converted for development. Avoided conversion agreements shall be consistent with the guidelines of the Farm and Ranchland Protection Program, Forest Legacy Program, or any other program approved by the Secretary for use under this section to provide consistency with Federal legal requirements for permanent conservation easements. 
(2)Climate mitigation contractThe term climate mitigation contract or contract means a contract of not less than 15 years specifying the eligible practices that will be undertaken, the acreage of eligible land upon which the practices will be undertaken, the agreed rate of compensation per acre, and a schedule to verify that the terms of the contract have been fulfilled. 
(3)Eligible landsThe term eligible lands means agricultural and forestland in the United States that is privately owned at the time of initiation of a climate mitigation contract. 
(4)Eligible practiceThe term eligible practice means an agricultural practice or forestry practice determined by the Secretary to provide measurable increases in carbon sequestration and storage on eligible lands beyond customary practices on comparable lands. 
(5)ProgramThe term program means the carbon incentives program required by this Act. 
(6)SecretaryThe term Secretary means the Secretary of Agriculture. 
3.Supplemental greenhouse gas emissions reductions in the united states 
(a)Establishment and purposeThe Secretary of Agriculture shall establish a carbon incentives program to achieve supplemental greenhouse gas emissions reductions on private agricultural and forestland of the United States. 
(b)Financial incentive paymentsThe Secretary shall provide financial incentive payments under the program for activities that— 
(1)measurably increase carbon sequestration and storage over a designated contract period through management activities on eligible lands; and 
(2)maintain carbon sequestration and storage and avoid future emissions through permanent avoided conversion agreements on eligible lands. 
4.Program requirements 
(a)Contract requiredTo participate in the program, owners of eligible lands shall enter into a climate mitigation contract with the Secretary. 
(b)Program componentsIn establishing the program, the Secretary shall further provide that— 
(1)funds distributed under this section shall not be substituted for, or otherwise used as a basis for reducing, funding authorized or appropriated under other programs to compensate owners of eligible lands for activities that are not covered under a climate mitigation contract; 
(2)emissions reductions achieved through a climate mitigation contract shall not be eligible for crediting under any federally established offset program; and 
(3)compensation for activities under this program shall be set at such a rate so as not to exceed the net estimated benefit an owner of eligible land would receive for the same practices through crediting under any federally established carbon offset program. 
5.Incentive payments 
(a)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish regulations specifying eligible practices and related compensation rates, standards, and guidelines as the basis for developing climate mitigation contracts with owners of eligible lands. 
(b)Set-aside of funds for certain purposesNot less than 35 percent of program funds shall be used to provide further incentives for owners of eligible lands willing to undertake activities and enter into agreements that protect carbon reductions and otherwise enhance environmental benefits achieved under a climate mitigation contract, which shall include— 
(1)10 percent to provide incentive payments for additional management activities that increase the adaptive capacity of lands under a climate mitigation contract, including but not limited to activities that increase forest resilience to reversal of stored carbon; and 
(2)25 percent to make funds available on a competitive basis to compensate owners for entering avoided conversion agreements on lands subject to a climate mitigation contract. 
6.Performance of supplemental reductionsIn carrying out the program, the Secretary shall strive to achieve and report on progress toward reaching the following levels of carbon sequestration and storage through climate mitigation contracts: 
(1)100,000,000 tons of cumulative reductions by 2020. 
(2)200,000,000 tons of additional cumulative reductions by 2030. 
7.Program measurement, monitoring, verification, and reporting 
(a)Measurement, monitoring, and verificationThe Secretary shall establish and implement protocols that provide reasonable monitoring and verification of compliance with climate mitigation contracts, to include field sampling of actual performance to develop annual estimates of emissions reductions achieved under the program. Eligible practices and compensation rates may be adjusted for future climate mitigation contracts based on results of these measures. 
(b)Reporting requirementAt least once every 18 months, the Secretary shall submit to Congress a report containing—
(1)an estimate of annual and cumulative reductions generated through the program, determined using standardized measures including economic efficiency; and
(2)a summary of any changes to the program that will be made as a result of program measurement, monitoring, and verification.
(c)Availability of reportEach report required by subsection (b) shall be available to the public through the official website of the Department of Agriculture. 
8.Authorization of appropriationsThere are authorized to be appropriated such sums as shall be necessary to carry out the purposes of this section. 
 
